SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 0-26395 SALON MEDIA GROUP, INC. (Exact name of Registrant as specified in its charter) Delaware 94-3228750 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification Number) 101 Spear Street, Suite 203 San Francisco, CA 94105 (Address of principal executive offices) (415) 645-9200 (Registrant's telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.001 Par Value (Title of Class) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yeso No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer oAccelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the Registrant is a shell company as defined by Rule 12b-2 of the act. Yeso No x The number of outstanding shares of the Registrant's Common Stock, par value $0.001 per share, on November 1, 2010 was 3,282,576 shares. FORM 10-Q SALON MEDIA GROUP, INC. INDEX Page PART I FINANCIAL INFORMATION Number ITEM 1: Condensed Consolidated Financial Statements Condensed Consolidated Balance Sheets as of September 30, 2010 (unaudited) and March 31, 2010 3 Condensed Consolidated Statements of Operations for the three months and six months ended September 30, 2010 and 2009 (unaudited) 4 Condensed Consolidated Statements of Cash Flows for the six months ended September 30, 2010 and 2009 (unaudited) 5 Notes to Condensed Consolidated Financial Statements (unaudited) 6 ITEM 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 ITEM 3: Quantitative and Qualitative Disclosures About Market Risk 21 ITEM 4: Controls and Procedures 22 PART II OTHER INFORMATION ITEM 1: Legal Proceedings 23 ITEM 1A: Risk Factors 23 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 33 ITEM 3. Defaults upon Senior Securities 33 ITEM 4. Submission of Matters to a Vote of Security Holders 33 ITEM 5. Other Information 33 ITEM 6: Exhibits 33 Signatures 34 2 PART I:FINANCIAL INFORMATION ITEM 1.CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SALON MEDIA GROUP, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except share and par value amounts) September 30, March 31, Assets (Unaudited) Current assets: Cash and cash equivalents $ $ Accounts receivable, net Prepaid expenses and other current assets 97 58 Total current assets Property and equipment, net Goodwill Other assets Total assets $ $ Liabilities and Stockholders' Deficit Current liabilities: Short-term borrowings $ $ Related party advances Accounts payable and accrued liabilities Deferred revenue Total current liabilities Convertible notes payable Deferred rent Capital leases, less current portion 1 4 Total liabilities Stockholders’ deficit: Preferred stock, $0.001 par value, 5,000,000 shares authorized, 9,467 shares issued and outstanding at September 30, 2010 and March 31, 2010 (liquidation value of $25,463 at September 30, 2010) - - Common stock, $0.001 par value, 30,000,000 shares authorized, 3,282,576 shares issued and outstanding at September 30, 2010 and 2,437,956 shares issued and outstanding at March 31, 2010 3 2 Additional paid-in capital Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 SALON MEDIA GROUP, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share data) (unaudited) Three Months Ended Six Months Ended September 30, September 30, Net revenues $ Operating expenses: Production and content Sales and marketing Information technology support General and administrative Total operating expenses Loss from operations ) Interestexpense ) Net loss attributable to common stockholders $ ) $ ) $ ) $ ) Basic and diluted net loss per share attributable to common stockholders $ ) $ ) $ ) $ ) Weighted average shares used in computing basic and diluted net loss per share attributable to common stockholders The accompanying notes are an integral part of these condensed consolidated financial statements. 4 SALON MEDIA GROUP, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (Unaudited) Six Months Ended September 30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Loss from retirement of assets, net 1 1 Depreciation and amortization Share-based compensation Amortization of prepaid advertising rights - Changes in assets and liabilities: Accounts receivable ) Prepaid expenses and other assets ) (7 ) Accounts payable, accrued liabilities and deferred rent Deferred revenue ) ) Net cash used in operating activities ) ) Cash flows from investing activities: Purchase of property and equipment ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from related party advances Capital lease payments (3
